Citation Nr: 0405295	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  99-23 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.  The veteran served in the United States Army Reserves 
from August 1975 to July 1978 and from January 1979 to 
February 1980 with active duty training from August 5, 1979 
to August 18, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
which the RO denied service connection for diabetes mellitus.  
The Board remanded this matter twice.  First, in February 
2001 the Board remanded this appeal to provide the veteran an 
opportunity to appear at a hearing before the Board.  Then 
again, in October 2001 the matter was remanded for additional 
procedural and evidentiary development.  The case was 
returned to the Board by the RO in January 2004.  


REMAND

At a hearing before the Board held in July 2001, the veteran 
testified that he had gone several times to the dispensary 
with pustules on his skin, feeling unwell, and for nausea and 
that, these were symptoms of his diabetes.  The veteran 
testified that he also experienced being uncommonly thirsty, 
nauseated in the morning, and having a total lack of energy 
during service.  The veteran indicated that the symptoms 
continued until 1980 when diabetes mellitus was finally 
diagnosed.

Service medical records for the veteran's active duty period 
show treatment for an upper respiratory infection with a 
fever in September 1972.  In July 1973, the veteran was 
treated for complaints of congestion, sore throat, diarrhea, 
chills, and cough.  The impression was bronchitis.  In 
September 1973, the veteran was treated for complaints of 
diarrhea, nausea, and abdominal pain.  The impression was 
gastroenteritis.  Acute gastroenteritis was also noted in 
March 1973.  Treatment for dandruff and a rash after shaving 
was noted in January 1974.  In March 1974, a 1/2-centimeter 
firm round nodule was found on the right arm.  In May 1974, 
the veteran was treated for nausea, vomiting and abdominal 
cramps.  An impression of acute gastroenteritis was given.  
In June 1974, the veteran was treated for a sore throat.  In 
September 1974, the veteran was treated for bronchitis.  

As noted above, the Board remanded this matter in October 
2001 seeking, in part, a medical opinion on the probabilities 
that the veteran's diabetes mellitus began during active 
military service or was made worse by any period of 
qualifying reserve service.  In response to this request, a 
VA examination was conducted in December 2001.  The report of 
that examination showed that the veteran had type I diabetes 
mellitus.  It also presented an opinion that the diabetes 
mellitus was manifested during the period of reserve service 
and was definitely aggravated by summer camp duties with 
symptoms of polydipsia, fatigue and weight loss with 
admission for diabetic ketoacidosis for the first time in 
October of 1980 at the Southeast Alabama Medical Center.  The 
examiner noted that the type 1 diabetes mellitus was believed 
to have a long asymptomatic pre-clinical stage that often 
lasted for years, and that an acute illness may speed the 
transition from pre-clinical to clinical stage.  

The Board observes that because the only verified active duty 
for training tour performed during the veteran's reserve 
period of service was determined to be in August 1979, 
clarification by the examiner is required as to whether it 
was the August 1979 two-week active duty for training tour 
that worsened the veteran's already existing diabetes 
mellitus.  Moreover, given that the examiner suggested a 
longstanding pre-clinical stage, but did not clearly address 
whether the veteran's reported symptoms of thirst, lack of 
energy, nausea, and skin problems that continued from before 
1975 show that the diabetes mellitus began during the 
veteran's active duty period from 1972 to 1975, additional 
development to obtain that opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that notification and any 
additional development action required by 
the regulations implementing the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  38 C.F.R. § 3.159.  

2.  The RO should schedule another VA 
examination to determine the etiology of 
the veteran's diabetes mellitus.  The RO 
should provide the examiner (preferably the 
same examiner who conducted the December 
2001 examination), with the claims file and 
ask that the examiner review it prior to 
rendering any opinions on this matter.  A 
detailed history should be taken regarding 
the veteran's symptoms, or lack thereof, 
beginning with his period of active duty 
from 1972 to 1975.  The examiner should be 
asked to render an opinion as to the 
medical probabilities that the veteran's 
diabetes mellitus had its onset during the 
veteran's period of active duty service 
from 1972 to 1975.  In reaching this 
conclusion, the examiner should pay 
particular attention to the veteran's 
service medical records and his testimony 
at the July 2001 Board hearing regarding 
the symptoms he had during service.  
Furthermore, the examiner should render an 
opinion as to whether the veteran's active 
duty for training tour in August 1979 
caused a permanent worsening of any then-
existing diabetes mellitus.

3.  After the above-requested development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC, the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

